UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CO_LUMBIA

 

 

Surf Moore, )
) ‘r
Plaintiff, ) l
) Case: 1:17-cv-00324
V. ) , Assigned To ; Unassigned
) § Assign. Date : 2/23/2017
U_S_ Justice Dep>t eta].’ ) ix Descrlption: Pro Se Gen. Civil (F-DECK)
) '_
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) Of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678_-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine Whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

“Once again, plaintiff, a resident of Jackson, Mississippi, purports to sue the United
States Department of Justice and a construction company in Chicago, lllinois.” Moore v. Justice
Dep ’t., No. 14-1386, 2014 WL 4057158, at *1 (D.D.C. Aug. 12, 2014). This time, he seeks
money damages exceeding $lOO million. See Compl. at 2 (renumbered); Moore, supra (noting
that plaintif “seel2014 WL 4057158, at * 1, that “this matter is current
and request foia of records and have no response,” Compl. at 2, he has not provided any
particulars about a request for records under the Freedom of Information Act (FOIA) to provide
adequate notice of a claim. Hence this case will be dismissed as well under Rule 8 for

insufficient pleading See Moore, 2014 WL 4057158, at * '-g same).l A

   
  
   

separate Order accompanies this Memorand

Date: Februaryl 2 ,2017

 

United States District Judge

 

‘ A review of this court’s dockets reveals that since the decision in 2014, all of plaintiffs
complaints (eight excluding the instant complaint), brought against the same defendants as here,
have been dismissed for insufficient pleading under Rule 8. See Civ. Action Nos. 16-20, 16-21,
4 l6-182, 16-981, 16-1272,16-1701,16-2102,16-2392.

2